Per Curiam.
Respondent was admitted to practice by the Appellate Division, Fourth Department, in 1965 and maintained a law office in the Town of Canton, St. Lawrence County. He is currently suspended from practice (Matter of Dudley, 298 AD2d 700 [2002]).
In this matter, we grant petitioner’s motion to confirm a Referee’s report which sustained charges of professional misconduct against respondent, who has indicated no objection to this motion. Further, we find respondent guilty of failing to comply with this Court’s order of suspension (see 22 NYCRR 806.9; Code of Professional Responsibility DR 1-102 [a] [5], [7] [22 NYCRR 1200.3 (a) (5), (7)]), failing to comply with a reciprocal order of suspension from the United States District Court for the Northern District of New York (see DR 1-102 [a] [5], [7] [22 NYCRR 1200.3 (a) (5), (7)]; Rules of US Dist Ct for N Dist of NY local rule 83.4), failing to promptly return client property (see DR 9-102 [c] [4] [22 NYCRR 1200.46 (c) (4)]), and engaging in the unauthorized practice of law in contravention of the orders of suspension of this Court and the United States District Court for the Northern District of New York (see DR 1-102 [a] [4], [5], [7]; DR 3-101 [b] [22 NYCRR 1200.3 (a) (4), (5), (7); 1200.16 (b)]; Rules of US Dist Ct for N Dist of NY local rule 83.4).
In view of respondent’s misconduct and his disciplinary history (Matter of Dudley, supra), we conclude that respondent should be suspended from the practice of law for an additional period of one year, effective immediately.
Cardona, PJ., Peters, Spain, Rose and Lahtinen, JJ., concur. Ordered that petitioner’s motion to confirm the Referee’s report is granted; and it is further ordered that respondent is found guilty of the professional misconduct charged and specified in the petition; and it is further ordered that respondent is suspended from the practice of law for a period of one year, effective immediately, and until further order of this Court; and it is further ordered that respondent, while so suspended from practice, is commanded to continue to desist and refrain from the practice of law in any form either as principal or as agent, clerk or employee of another; he is forbidden to appear as an attorney and counselor-at-law before any court, judge, justice, board, commission or other public authority, or to give to another an opinion as to the law or its application, or any advice *616in relation thereto; and it is further ordered that respondent shall comply with the provisions of this Court’s rules regulating the conduct of suspended attorneys (see 22 NYCRR 806.9).